UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment #3 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State of incorporation) (IRS Employer Identification #) 909 West Vista Way Vista, CA 92083 Address of Principal Executive Offices Registrants telephone number, including area code (760) 732-5826 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). o YESxNO Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or section 15(d) of the Act. o YESxNO Table of Contents Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x YESoNO Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. x YESoNO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the Definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YESxNO The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2012, was $14,945,168 based on 114,962,832.00 shares at $0.13 per share. The number of shares outstanding of the Registrant's common stock as of July 22, 2013 is 447,233,020 . Explanatory Note for Amendment 2: This Amendment#2 to our Annual Report only furnishes the XBRL presentation not filed with the previous 10K/A filed on June 12, 2013. No other changes, revisions, or updates were made to the original amended filing. ii Table of Contents Table of Contents Business 2 Properties 10 Legal Proceedings 10 Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Financial Statements 17 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 57 Controls and Procedures 57 Other Information 59 Directors, Executive Officers and Corporate Governance 59 Executive Compensation 60 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 62 Principal Accounting Fees and Services 65 Exhibits, Financial Statement Schedules 67 Signatures 68 iii Table of Contents 1. Organization and Basis of Presentation Organization Eco Building Products, Inc. (the “Company”) was incorporated in the state of Colorado under the name N8 Concepts, Inc. on March 27, 2007.As detailed herein, for the fiscal year ended June 30, 2012, the Company experienced revenues of $3,723,374. On October 19, 2009, the Company merged with Ecoblu Products, Inc., a Nevada Corporation (“ECOBLU”). For financial reporting purposes, the acquisition was treated as a reverse acquisition whereby ECOBLU’s operations continue to be reported as if it had actually been the acquirer. Assets and liabilities continue to be reported at the acquiree’s historical cost because before the reverse acquisition; the Company had nominal assets, liabilities and operations, and accordingly, the fair value of the assets approximated their carrying value and no goodwill was recorded. ECOBLU was organized May 20, 2009 in Nevada as a wholesale distributor and manufacturer of proprietary wood products coated with an eco-friendly chemistry that is designed to protect against mold, rot, decay, termites and fire. The Company has also developed an affiliate coating program that allows lumber companies to coat commodity lumber at their facilities contingent upon their stocking the Company’s inventory and supporting the Company’s products. Through December 2010, the Company was deemed to be in the development stage, as defined in Accounting Codification Standard (“ACS”) topic 915 “Development Stage Entities”. During quarter ended September 30, 2011, management determined that the Company exited the development stage. Thus, the Company is no longer required to report its stock issuances from inception, nor include inception-to-date information in its statements of operations and cash flows. On April 8, 2011, the Company formed Red Shield Lumber, Inc. (“Red Shield”) in British Columbia, Canada. Red Shield was formed for the purpose of opening a plant in Canada utilizing the Company’s red coating process for sale and distribution.As of December 31, 2011, the wholly owned subsidiary has had little operating activity. On May 31, 2011, the Company formed E Build & Truss, Inc. (“E Build”) in the State of California. E Build was formed for the purpose of operating the Company’s Framing Labor and Truss manufacturing activities. This wholly-owned subsidiary commenced operations during the three months ended December 31, 2011. In December 2011, the Company formed Seattle Coffee Exchange (“Seattle”) in the State of California.Seattle is a coffee shop which is located in the 1st floor of the Company’s corporate headquarters in Vista, CA.This wholly-owned subsidiary has not started its operations as of June 30, 2012. As of June 30, 2012, the Company owns 100% of E Build, Red Shield and Seattle. Going Concern – The Company's financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America and have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. To date the Company has generated minimal operating revenues, losses from operations, significant cash used in operating activities, and is dependent upon its ability to obtain future financing and successful operations. Our continuation as a going concern is dependent upon obtaining the additional working capital necessary to sustain our operations. Our future is dependent upon our ability to obtain financing and upon future profitable operations. The Company estimates the current burn rate of approximately two hundred thousand dollars a month is required to continue to operate. Either through profit on sales or via management seeking additional financing through the sale of its common stock and or through private placements the minimum burn rate must be met in order to relive the threat of the company’s ability to continue as a going concern There is no assurance that our current operations will be profitable or we will raise sufficient funds to continue operating. The Company continues to trim overhead expenses to meet revenues. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. These factors raise substantial doubt about the Company’s ability to continue as a going concern. During the year ended June 30, 2011, the Company entered into an investment agreement and a revolving credit and warrant purchase agreement with Manhattan Resources Limited, a Singapore Corporation (“MRL”) and Dato’ Low Tuck Kwong (“LTK”), a controlling shareholder of MRL. Under investment agreement, the Company received $5,000,000 in exchange for issuing 81,000,000 shares of its common stock. Subsequently, upon the effective date of the revolving credit and warrant purchase agreement the Company has the ability to borrow up to an additional $5,000,000.Besides the $3,000,000 was borrowed in July, 2011 the remaining $2,000,000 was borrowed between October 1 Table of Contents and November 2011. With the infusion of the initial $5,000,000 under the investment agreement and up to an additional $5,000,000 under the revolving credit and warrant purchase agreement, management believes it the funding provides sufficient capital to continue operating the Company and allow it to become profitable, however; no assurances can be made that current or anticipated future sources of funds will enable the Company to finance future periods’ operations. As of June 30, 2012, the Company had cash on hand of $111,251 and $5,000,000 of capital available to them under the MRL line of credit, of which the entire $5,000,000 was borrowed during October and December, 2011 and the Company paid $46,000 interest and accrued $181,217 interest as of June 30, 2012.Since the Company had borrowed the entire $5,000,000 line of credit during the second quarter of December 31, 2011, which made no available credit under this agreement during this period. Subsequently, the Company was assigned a $100 million standby letter of credit from the Bank of China to support current debt and any additional debt the company may acquire subject to conditions and limitations see Subsequent Events herein. If current and projected revenue growth does not meet Management estimates, the Management may continue to choose to raise additional capital through debt and/or equity transactions, reduce certain overhead costs through the deferral of salaries and other means, and settle liabilities through negotiation. Currently, the Company does not have any commitments or assurances for additional capital, nor can the Company provide assurance that such financing will be available to it on favorable terms, or at all. If, after utilizing the existing sources of capital available to the Company, further capital needs are identified and the Company is not successful in obtaining the financing, it may be forced to curtail its existing or planned future operations.With the recent technical achievements and certifications earned towards the use of Eco Red Shield the Company is experiencing increased demand for the product. The Company has significant inventories on hand and anticipates it will generate profits and cash flow from turns of sales and or contracts already on the books. The Company has already taken steps to reduce expenses.The Company has increased the sales price of the Eco Red Shield coatings as applied to finished good lumber sales.The Company feels that it now has gained good traction in the market place with our technology therefore can command a higher premium which will equate to greater margins and increased cash flows. Orders continue to increase as demand and market acceptance for Eco Red Shield increases. Nevertheless the Company experiences cash flow difficulties and there is no assurance of when it may be profitable. Business Products Eco Building Products, Inc., or "ECOB", has developed a line of eco-friendly protective wood coatings that extend the life of framing lumber and other wood used in the construction of single-family homes, multi-story buildings as well as The Eco Shelter™ which serves as cost-effective housing for the world. Eco Building Products wood coatings are topically applied to lumber protecting it from mold, mildew, fungus, decay, wood rot, and Formosan termites. Eco’s newest product, Eco Red Shield™ also serves as a fire inhibitor protecting lumber from fire, slowing ignition time and reducing the amount of smoke produced. The ECOB system of coatings is eco-friendly and remains chemically stable over time. The coatings emit virtually zero volatile organic compounds (VOCs), do not leech heavy metals or toxins into groundwater, and do not allow for the growth and propagation of various molds that have the potential to contaminate occupant indoor air quality. More importantly, ECOB coatings prevent the degradation of structural lumber that potentially requires existing homes to be periodically rebuilt due to rot and/or insect damage preserving our forests. The Eco Building Products line includes dimensional lumber, wall and floor panels, I-joists, GluLam Beams, LVL beams, truss lumber and trim. These products can be coated at our production facilities and at the mill or distributor with our proprietary formula and coating machines. By supporting and providing value added lumber materials direct from our facilities or the distributors and manufacturer, ECOB can create a compelling value package. This package is offered to builders, and provides the protection of ECOB coatings at a price that compares favorably to raw, untreated wood. 2 Table of Contents Eco Red Shield™ Our proprietary eco-friendly formula controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites (and other wood boring insects including Formosan termites), while simultaneously serving as a fire inhibitor. Eco Clear Shield™ Our proprietary eco-friendly formula was designed specifically for staining - it controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites while simultaneously serving as a fire inhibitor. (fire protection optional) Eco Blue Shield™ Our proprietary eco-friendly formula controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites (and other wood boring insects including Formosan termites) Eco Red Shield™ Smart ComponentsÒ. These revolutionary wall systems are built in a quality controlled factory setting and ready to ship anywhere in the world - these pre-engineered seismic wall systems are a breakthrough in engineering standards eliminating the need for sheer paneling and can be applied right out of the box. Smart Components is a registered product of Trussed Inc. Eco Shelter™ Our pre-engineered and pre-packaged kit comes pre-cut and ready to assemble with hammer and nails – the simple design makes it ideal for rapid response relief housing, events, offices, meeting halls, storage sheds, medical clinics and more. Available in a variety of sizes and floor plans. 3 Table of Contents Eco Cabinets Using the finest hardwoods and expert craftsmanship, Eco has delivered high-quality, cost-effective cabinet solutions for kitchen, bath, garage and office space. All Eco cabinets are manufactured by hand in a quality controlled environment with minimal effect on the environment. Smart Components® Seismic Walls Smart Components® made with Eco Red Shield™ Protected Lumber provide builders in seismic hot spots like California, Mexico and Japan a cost-effective and lifesaving product that has been deemed safer (and more sustainable) than concrete. Eco LVL Beam Eco LVL Beams are stronger and lighter than traditional solid lumber beams and are protected against fire, mold and termites. The Eco LVL Beam psiis 24% higher than conventional glue-laminates. Eco Red Shield™ also controls moisture in the wood and prevents de-lam and swelling due to rain or excess moisture. Eco I Joist The I beam joist iseco-friendly solution to large structural beams. The science is in the design and construction. Lighter and easier to work with, it also gets protection of Eco Red Shield from mold, mildew, fungus, decay, rot, termites. 4 Table of Contents Eco Corbels Exterior details built with raw lumber are subjected to termites and fungus. Whereas Eco Red Shield™ exterior details are protected and ready for paint. All standard and custom exterior corbels can be coated with Eco Red Shield™ - which eliminates the need for primer and protects the wood against wood rot, termites and fire. Eco Trim Laminated Eco Trim is protected on all six sides and available in any protective coatings providing a nearly impenetrable barrier against moisture, mold and insects. It also offers an ultra-smooth surface for painting and a clean, finished look that builders and homeowners desire. Eco LVL Studs The sustainable alternative to traditional studs but with added protection of Eco Red Shield™ on all six sides of the board as well as solids that are locked into the lumber to control moisture and protect against fire, mold and termites. Calvert Curved Beams In new clear Eco Red Shield™ clear protection – designed specifically for staining and to highlight the wood's natural beauty and character. 5 Table of Contents Eco Home It is our vision to provide well-made long-lasting homes to all those who need one at a fair price. Eco Home addresses this need by creating simple, cost-effective floor plans that are pre-engineered and constructed in a quality controlled environment to be assembled on-site by local labor. The key to our process is speed in construction.Our design methodologies significantly reduce construction time allowing emerging countries to meet housing demands over the traditionally employed methods. These homes can be constructed quickly and safely and provide American ingenuity at its finest. Markets Eco Building Products are marketed through comprehensive labor and materials packages to residential builders and retailers as well as distributed internationally for offshore housing projects. Eco Red Shield™ can be applied to all wood substrates on the entire structure prior to construction preserving the wood’s structural qualities, while only adding an estimated 10% to the cost of building materials. In addition to providing dimensional lumber and Engineered Wood Products coated with Eco Red Shield™, Eco Building has undertaken a number of projects that employ this coating, including Eco Shelters and Eco Home developments for use in regions overcoming natural disasters or to meet the demand for sustainable housing in many emerging countries around the world. Historically, 90% of Canada’s lumber exports were shipped to the U.S. However, the downturn of the housing market has significantly impacted U.S. demand for Canadian wood, with less than 70% of lumber exports being shipped to the U.S. in late 2010. In 2010, the export market for softwood logs and lumber shipped from North America to China exceeded $1.6 billion, up 457% from $350 million in 2008. Lumber exports from the U.S. to China have risen from 256,000 cubic meters in 2007 (less than 1% of the region’s total log production) to roughly 2.4 million cubic meters in 2010 (7% of total log production) (Source: Wood Resources International LLC). In early 2011, Canada’s softwood lumber exports to China exceeded the U.S. for the first time. In May 2011, British Columbia’s exported $122 million of softwood lumber versus the U.S., which shipped $119 million (Source: British Columbia’s Ministry of Jobs, Tourism, and Innovation, July 17, 2011). In fact, Canada’s lumber exports to China have increased 700% since 2008 (Source: Business Insider Inc. [www.businessinsider.com], February 22, 2011). The North American export market was also aided in 2007 when Russia—one of China’s largest timber sources—increased tariffs on wood exports (Source: The Wall Street Journal, February 8, 2011). Global demand for North American lumber has further increased after an 8.9 magnitude earthquake and devastating tsunami caused significant structural damage to northern Japan in March 2011 (Source: Forest Business Network, August 15, 2011). The company has invested significant amount of resources continually improving the Eco Red Shield product line with R&D and technical market acceptance. Through the use of independent wood scientists employed by the company we have successfully lobbied with the International Code Commission (ICC) to create an acceptance criteria (AC) defining a market space in the building codes for a topical borate treatment for wood members. On June 20th, 2011 the ICC adopted by unanimous vote a new Acceptance Criteria for Liquid Borate Fungal Decay and Termite-resistant Treatment Applied to Wood Members, AC433-0611-R1. This acceptance criteria was subsequently updated in June of 2012 to include structural wood fiber testing and was adopted into the 2012 Uniform Building Code (UBC). Eco Red Shield successfully achieved building code acceptance as deemed by the International Code Commission (ICC-ES) meeting the requirements as set forth by AC433, resulting in the issuance of an Engineering Services Report ESR-3255 on July 2nd, 2012. The recently received evaluation report (ESR-3255) from ICC Evaluation Service (ICC-ES), provided evidence that Eco Red Shield protection against Wood Ingesting Organisms including Formosan Termites and Wood-Rot Decay now meets building code requirements. Additionally the product provides value added protection from Mold and Fire Inhibition. Building officials, architects, contractors, specifiers, designers and others utilize ICC-ES Evaluation Reports to provide a basis for using or approving Eco Red Shield coated lumber products in construction projects under the “AC433” Acceptance Criteria. 6 Table of Contents The creation of a building code (AC433) and the subsequent ESR-3255, addresses a key element (Termite Protection – Wood Rot/Decay) in the wood protection offered by Eco Building products and has started to open up significant market opportunities. Eco Red Shield lumber products now meet industry standard Use Categories UC1, UC2 and UC3 as defined by the AWPA guidelines for usage of treated lumber. These use categories define the product use for above ground, attached to concrete not exposed to constant wetting which the most common use is for sill plates and exterior decking. The Company has engaged Timer Products Inspection (TPI) as the third party factory Quality Control auditing company.Eco Red Shield is now successfully qualified to produce code approved lumber products in eight locations across the country. Having the ability to stamp/label the lumber with the equivalence to traditionally marketed pressure treated lumber has now opened up enormous opportunities in the supply chain, and not limited to, Big Box Retailers, national homebuilding supply companies, wholesalers and manufacturers. The pressure-treatment industry generates roughly $4 billion annually (Source: CBS News, February 11, 2009). Approximately 65% of the treated wood components sold annually fall into the UC1, UC2 and UC3 use categories opening up significant opportunities for Eco Red Shield products as a direct substitute or competitive product. Having achieved an ESR designation as defined by the ICC-ES process will be recognized by every building official across the United States as well as over 220 countries worldwide. (Source: www.iccsafe.org) ECOB treated wood products are available across the nation. Although, single family housing starts have dropped to just above 400,000 units for 2011, Source: NAHB/Wells Fargo Housing Market Index. U.S. Census Bureau.The company has been successful with production home builders encouraging the utilization of ECOB lumber products. This past year has seen a rebound in the housing market and more significant in the multi-family, multi-story building projects. Marketing of Eco Red Shield through the value added package of E Build & Truss division has increased.We have experienced greater numbers of houses being released on our current contracts and have completed/secured several multi-family, multi-story projects in the Southern California market. The Company has been successful in securing orders for Eco Red Shield protected lumber and truss package, with a premium, from the production builders based upon the merits of the Eco Red Shield protection and not having to provide the labor component. Recently the Company has engaged with QAI Laboratories, a similar consumer rating and product monitoring agency as Underwriters Laboratories (UL), to certify the coating process and provide a listing for the fire efficacy of Eco Red Shield treated lumber products.On September 4th, 2012 the Company successfully achieved QAI Laboratories (QAI) listing B1053-1, providing evidence that Eco Red Shield’s fire protection qualities now meets building code requirements for Class “A” , structural one-hour rated, flammability performance on Douglas Fir solid sawn lumber, making Eco Red Shield protected lumber equivalent to the traditionally accepted fire retardant treated wood (FRTW) for interior use. Achieving the QAI listing for Flame spread properties renders Eco Red Shield protection applied to solid sawn lumber the first topical wood treatment of its kind for interior Class “A” flammability, Wood Ingesting Organisms including Formosan Termites and Wood‐Rot Decay to meet building code requirements. Building officials, architects, contractors, specifiers, designers and others utilize QAI listings and product labeling to provide a basis for using or approving Eco Red Shield coated lumber products in construction projects under the International Building Code. The Company will continue to qualify other species and panel products for similar ratings. The Company has also submitted Eco Red Shield for an approval in Hawaii and the City of Los Angeles to achieve the issuance of an LA Research Report. ECOB now believes that it has the first ever certified topical wood treatment in the industry for all the attributes of protection.To date the industry never had available a product like Eco Red Shield providing an approved treatment that combines ,wood-rot decay, Formosan termite protection and Class A structural fire ratings with the value added benefits of mold inhibition. The topical application provides for a lower cost manufacturing process than traditional pressure methods allowing the company to maintain greater margins offering a superior product for similar or lower costs than traditional market competition. This has created great opportunities for the Company to offer a superior product to retailers at a lower cost allowing the retailers to achieve greater margins for similar/equivalent shelf space. The Company is now in the process to cross over the chasm into the main stream market with Eco Red Shield treated lumber products. Albeit we are receiving demand from many sectors of the market we are cautiously approaching the supply chain to make sure we are able to maintain margins, provide a competitively priced product and blend into the supply chain the most cost effective way.The Company will have to create or form alliances with existing manufacturers, wholesalers and or distribution companies in order achieve this goal.Management wants to be sure to make the proper decisions and create the right partnerships as they are hard to unwind later. The Company continues to bid and negotiate the supply of housing in the emerging economies around the world.We continue to actively pursue this business with the expectations to bring Eco Red Shield treated lumber products to the world as a Technically Advanced Building Material. 7 Table of Contents The Company has faced many challenges over the past year. Management feels confident with all of the product certification achievements coupled with an improving housing market in the USA and the industry acceptance of Eco Red Shield as a viable competitive product we will start to earn a percentage of the total wood production as a function of our sales model.We continue to face financial challenges in the up-coming year however market acceptance of our product will create the sales revenue to allow the Company the ability to experience continued growth. Patents: The Company currently has a patent pending filing in the USA and Canada.Our patent pending Pub file no in USA:2012/0121809 A1 in Canada our application no: 2,757,126 – The title of our patent pending is as follows: FORMULATION AND PROCESS FOR TREATING WOOD SUBSTRATES. Trademarks: The Company has not filed formally for any trademarks at this time. Licensing: The Company has a licensing agreement with Newstar Chemical for the rights to use AF21 fire inhibitor in North America and distribution rights worldwide.This contract is filed in our 10K section 13 Purchase, Distribution & Services Agreement #2. Franchises: We have 5 affiliates that are approved to produce our Eco Red Shield product in various locations around the USA.Two of these 5 have a formal agreement in place the others just purchase chemical concentrates and adhere to our quality control program. In section 1 ORGANIZATION the following disclosure is made in regards to affiliates: The Company has also developed an affiliate coating program that allows lumber companies to coat commodity lumber at their facilities contingent upon their stocking the Company’s inventory and supporting the Company’s products. Competitive Advantages ECOB products have a distinct advantage over non-treated lumber products in that it resists mold, rot, decay, termites and fire. Beyond those clear advantages, ECO products have environmental implications as well. GREENGUARD Children & Schoolssm certified. Termite infestation, mold and wood rot: New trees must be sacrificed to save/remediate existing structures Fumigation is the only recourse for termites; the process is dirty and toxic to the atmosphere Mold has the potential to cause serious health problems and contribute to unhealthy interior air environments Approved topical application methods provides for a lower cost than traditionally treated lumber products. Eco Red Shield is now an approved product for Wood-Rot Decay, Formosan Termites and Class “A” fire protection never before combined in a single approved application.Additionally Eco Red Shield provides mold protection. Eco Red Shield is approved to be applied to the entire super structure of a home, traditional pressure treatments cannot be used in vertical load bearing applications or on engineered wood products. Affordable fire protection for wood framed buildings everyone can afford. Reduce the risk of losing homes and commercial properties to fire; and Protect life and property Coating technology: Prior industry methods of incising or pressure treatment modify structural values; and Lower cost application technology provides for lower cost end use product It is our belief, based upon our experience in the eco-friendly construction industry, that the use of ECOB products will increase the sustainability of our forest by creating a life-long wood product that will reduce consumption. 8 Table of Contents According to a recent report authored by Dr. Vernard R. Lewis, a cooperative extension specialist in insect biology for UC Berkeley, costs to control and repair drywood termite damage are rising in California, with current estimates exceeding $300 million annually (Source: Assessment of Devices and Techniques for Improving Inspection and Evaluation of Treatments for Inaccessible Drywood Termite Infestations - Executive Summary 2010). Dr. Lewis estimates that subterranean termites consume at least one billion board feet of lumber each year in California alone, which is equivalent to wooden wall one foot thick by 17 foot tall spanning from Oregon, through California, to the Mexican border. Competition We believe that our coatings and coated wood products are positioned to capture significant market share in the coated and treated wood market. This is a mature market with large established biocide and chemical manufacturers, functionally equivalent technologies and fierce competition. However, we appear to have a unique product with a combination mold, rot, decay, termite and fireinhibitor coating that meets HUD standards for above ground structural and sheathing wood components. It is likely that competitors will field their own offerings, and a few already exist in partial or equivalent form, such as FrameGuard offered by Arch Chemical and Nature Wood offered by Osmose, Inc. However, these are chemical companies that sell to independent wood treaters and lumberyards. They cannot provide an integrated construction package as described herein and therefore provide value pricing to the builder. We believe that for the foreseeable future, the integrated construction value package approach will be an ECOB competitive advantage. From time to time, we will be involved in intense competition with other business entities, many of which will have a competitive edge over us by virtue of their stronger financial resources and prior experience in business. There is no assurance that we will be successful in obtaining suitable investment, financing or purchase contracts for our products. Employees As of June 30, 2012, ECO had 45 full time and 2 part time employees consisting ofMr. Conboy, who is also a Director, Mr. Vuozzo, our Chief Technical Officer, 5 administrative, 2 engineering, 3 marketing, 33 production and production support personnel. We anticipate that we will hire additional key staff as operations develop in areas of Chief Operating Officer, Vice President Sales and Marketing; research and development, administration and accounting, business development, operations , and sales and marketing. We expect to continue to use contract labor, management consultants, attorneys, accountants, engineers, and other professionals as necessary to support our management and administrative requirements.The need for employees and their availability will be addressed on a continuing basis. On September 10, 2012, the Company awarded a Supply Contract for Eco Red Shield Coated Lumber, Trusses and EWP for Construction of 77 units Apartment Complex Located in Marina Del Rey, California.TriCal Construction, Inc., the developer of the project, choose Eco Red Shieldtm coated lumber products based upon the merits of the lumber protection from mold, wood-rot, termites and fire properties. ECOB successfully quoted Eco Red Shield coated lumber at a competitive price versus value proposition without having to perform the framing labor services. Construction of the Hampton Inn hotel in Mission Valley On August 21, 2012, the Company awarded the lumber and labor framing contract to build the Hampton Inn hotel located in Mission Valley. This five story project consists of 182 units, incorporating Eco Red Shield™ protection, located in Mission Valley, "Hotel Circle" San Diego, California. AF21 Product, Purchase, Sales, Distribution & Service Agreement On January 18, 2011, the Company entered into an AF21 Product, Purchase, Sales, Distribution & Service Agreement, (the “Agreement”), with Newstar Holding Pte Ltd, a Singapore Corporation, and Randall Hart, an Indonesian National, the inventors and owners of technical data and intellectual property for a protective coating in order to obtain an exclusive supply of the product, together with certain distribution, marketing and sales rights. The product is a non-toxic non-corrosive fire inhibitor. Pursuant to the Agreement, the Company guaranteed it will purchase a minimum of 650 totes, each tote consisting of 245-gallons of product, in the first two-year period. The Company is required to increase the minimum quantities in the third year to 842 totes.In the fourth year the Company is required to increase the minimum quantities to 1,264 totes. This fire inhibitor is a component of our Red Shield branded products which is an additional benefit to the basic Blue Shield branded products and can be added to our Clear shield products. Loss of this component would impact sales of Red Shield branded products until a suitable replacement could be secured or developed internally. 9 Table of Contents Product Sales The Company had product sales revenue of $821,209, $491,623 and $463,418 to three customers, representing 22%, 13% and 12% of total sales for year ended June 30, 2012, respectively. No long term fixed contracts control any future sales to these customers; each project is bid and granted individually. Governmental Regulation The use of assets and/or conduct of business that we are pursuing will be subject to environmental, public health and safety, land use, trade EPA and other governmental regulations, as well as state and/or local taxation.The finished goods product offered by the Company, Eco Red Shield, falls into the “Treated Article Exemption 40 CFR 152.25(a) as stated by the EPA. The company has taken all necessary steps including legal review of all claims made to assure strict compliance for product claims meeting the treated article exemption. Furthermore compliance with product labeling of all constituents employed in the manufacturing have been reviewed by third party consultants to insure proper use as specified by product manufacturers is in strict compliance with local, state and federal regulations as represented by original manufacturer or supplier published materials.In acquiring and/or developing businesses in the wood treatment industry, management will endeavor to ascertain, to the extent possible due to its current limited resources, the effects of such government regulation on our prospective business. In certain circumstances, however, such as the acquisition of an interest in a new or start-up business activity, it may not be possible to predict with any degree of accuracy the impact of all potential government regulation. Additionally, ECOB complies with Rules and Regulations of the Securities and Exchange Commission. Properties We maintain our official US address of record at 909 West Vista Way, Vista, CA 92083. We do not own any properties and at this time have no agreements to acquire any properties. Real Estate Lease – Vista, California In June 2009, the Company entered into an agreement to lease warehouse and office facilities for three years.Facilities include a 3,500 square foot building with a detached 1,200 square foot warehouse.The details on the lease are as follows: 1. Base rentals - $5,500 per month beginning October 1, 2009. 2. Base rentals increase to $6,000 monthly beginning October 1, 2010 and $6,500 monthly beginning October 1, 2011. 3. Company is responsible to pay its proportionate share of property taxes, insurance and common area maintenance – estimated at $875 per month 4. Termination date – September 30, 2012. 5. Renewal Option – one option for an additional three year period. 6. Security Deposit - $5,500. 7. Rent for month six (March 2010) shall be discounted to by 50% 8. Rent for month twelve (March 2011) shall be discounted by 50% Effective January 1, 2011, the Company entered into a one-year sublease with a related party for 460 square feet in this Vista facility at $900 per month. Real Estate Lease – Colton, California In January 2010, the Company entered into a lease of a manufacturing facility in Colton, California for nine months.This lease was renewed effective November 1, 2010 for one year at a rate of $17,391 per month.These facilities were previously leased and utilized by a company controlled by the Company’s President and majority shareholder. Legal Proceedings On August 23, 2010, the Company filed a legal action in The Superior Court San Diego, County of San Diego, Case # 37-2010-00058482-CU-MC-NC, against Bluwood USA, Inc., for failure of perform pursuant to the Purchase, Distribution and Services Agreement in the delivery of chemical product and protection of sales territory. A variety of defendants have been added to the case and a variety of claims apply. The case is presently in the discovery phase. The Company is making numerous claims and the Defendants are countering with others centering on a variety of legal claims like breach of contract, fraud, lack of performance, and others.This case has been sent to arbitration and a portion of the case has been stayed in court. The Company is seeking relief in the amount of approximately $20,000,000 and other relief.The arbitration panel has been selected and approved. 10 Table of Contents From time to time the Company may be named in claims arising in the ordinary course of business. Currently, no legal proceedings or claims, other than those disclosed above, are pending against or involve the Company that, in the opinion of management, could reasonably be expected to have a material adverse effect on its business and financial condition. Manhattan Resources Limited On February 14, 2011, Eco Building Products, Inc., formerly EcoBlu Products Inc. (“Eco”) entered into an investment agreement (the “Investment Agreement”) with Manhattan Resources Limited, a Singapore Corporation (“MRL”) and Dato’ Low Tuck Kwong (“LTK”), a controlling shareholder of MRL (the “Investment Agreement”). On February 14, 2011, Eco also entered into a revolving credit and warrant purchase agreement (the “Credit and Warrant Agreement”) with MRL. Agreements, securities, and obligations also were confirmed with SLM Holding PTE, Ltd. (SLM) a wholly owned subsidiary of MRL, and Swanny Sujanty, an individual, including transfer of 9,500,000 shares of restricted stock from Steve Conboy, the CEO of Eco, to Swanny Sujanty. Copies of these above agreements (the "Past Agreements") and their terms were disclosed under the Eco Form 8-K filling on February 16, 2011. Herein "MRL" includes MRL, LTK, SLM, and Swanny Sujanty, considered affiliates to MRL by Eco. At various points, the past year, Eco, offered MRL for MRL and affiliates, an arrangement whereby all their interests in Eco and all obligations of Eco to any of them would be exchanged for a promise to make a future buyout payment. On July 9, 2012 lawyers for Eco advised Eco that the aspect of the Offer, below, and the communication that an agreement was reached is legal grounds, subject to potential judicial determination, supporting Eco's conclusion that MRL has agreed to Eco's offer including selling all interests back to Eco for promise of a future payment, as stated below. If judicial action was taken, Eco may or may not be successful. Previously, on June 13, 2012, Eco was advised that MRL had accepted Eco's Offer. The Offer was as follows: 1. MRL surrenders all rights and interests in Eco. This includes all securities. 2. Eco agrees to repay or pay MRL the sum of $10,000,000 USD on or before 24 months from acceptance, or June 13, 2014. (Recently determined to be an additional $500,000 USD, total $10,500,000.) 3. The only obligation that survives the settlement or agreement is the obligation of Eco to pay the sum stated. Based on the Offer and the communicated acceptance, Eco proceeded to prepare and provide a document to memorialize the agreement but was informed by MRL that it was not accepted. Various communications followed. On or about September 7, 2012, a law firm claiming to represent MRL supplied a letter to Eco. On September 19, 2012 Eco obtained the advice of litigation counsel which, after review and consultation, ECO concluded to the effect that the letter is material, notwithstanding current or recently past communications impacting upon the veracity of the contents of the letter, or the intention of the letter. The contents of the letter include statements advising Eco that Eco is in breach of the Revolving Credit and Warrant Purchase Agreement referenced above ("Revolving Agreement"), and the Investment Agreement dated February 14, 2011 referenced above. It is not clear if that law firm (the firm that sent the letter) also represents the other parties noted in the agreements other than MRL. The letter claims the transactions, previously reported, by Eco relating to the Purchase Agreement and granting of a security interest, August 13, 2012, per the previously filed Form 8K of Eco August 22, 2012, was a breach of various provisions of the agreements relating to MRL, they (MRL) will enforce their rights, and reserve rights, and that an Event of Default has happened under Section 6(a) of Revolving Agreement, in that Eco failed to pay the $5,000,000 allegedly due. The same claims of default as to interest, and that they do not agree that MRL agreed to forebear from individually enforcing rights or remedies. Eco takes the position that an agreement, altering the rights of MRL and related others, was previously offered and accepted and that it means that MRL and noted affiliates surrendered to Eco rights and interests in Eco and no longer can claim they own securities in Eco, and this was in exchange for Eco supplying the concurrent promise to pay the sum of $10,500,000 by June 13, 2014; that the securities held by MRL and affiliates are or should be deemed cancelled or retired; and that Eco is willing to negotiate and entertain, though not obligated, repaying the sum with interest, as well as any "amendment" or terms for orderly procedures of the parties. This would mean that Eco also believes the Past Agreements no longer apply. Eco is now seeking the advice of counsel and has believes that MRL is open to settle and resolve the differences and demands of MRL communicated to Eco and while it plans to vigorously defend and protect its interests, it also continues to express the interest to reach an amicable resolution with MRL. No assurance can be given that Eco will be successful in the resolution, if possible, of such claims. ECO Building Products, Inc. (“ECO”) and Manhattan Resources Limited (“MRL”) entered into an Investment Agreement on or about February 14, 2011, wherein MRL agreed to purchase 81,000,000 shares of Common Stock and MRL agreed to pay ECO $5,000,000.Additionally, ECO and MRL executed a Revolving Credit and Warrant Purchase Agreement on or about February 14, 2011 wherein MRL loaned ECO $5,000,000. MRL claims that their percentage of ownership of shares has been diluted. MRL claims ECO is in default on the loan. 11 Table of Contents Market for Registrant’s Common Equity and Related Stockholder Matters andIssuer Purchases of Equity Securities Our common stock is quoted on the over-the-counter Electronic Bulletin Board under the symbol ECOB.The table below sets forth the high and low closing price per share of our common stock for each quarter of our last two years.These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. FiscalQuarterEnded High Low June 30, 2012 $ $ March 31, 2012 $ $ December 31, 2011 $ $ September 30, 2011 $ $ June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ At June 30, 2012, there were approximately140 holders of record ofour Common Stock. There are 50,250,000 warrants outstanding to purchase shares of our Common Stock subject to conditions and limitations. Equity Compensation Plan Information The Eco Building Products, Inc. 2012 Employee and Consultant Stock Plan dated February 3, 2012was adopted by majority vote of the Board of Directors on February 3, 2012.The plan authorizes 10, 000,000 shares to be issued under the plan. As of June 30, 2012 no shares remain available for issuance under the plan. The Eco Building Products, Inc. 2012 Employee and Consultant Stock Plan dated June 15, 2012was adopted by majority vote of the Board of Directors on June 15, 2012.The plan authorizes 10, 000,000 shares to be issued under the plan. As of June 30, 2012 a total of 8,000,000 shares remain available for issuance under the plan. We have no other equity compensation plan at this time. Dividend Policy Since inception, no dividends have been paid on our common stock.The Company does not anticipate paying any cash dividends on its common stock in the next 12 month period. The payment of any dividends is at the discretion of the Board of Directors. Recent Sales of Unregistered Securities Warrants There is no warrant and stock issued during the year of FYE 12. On April 28, 2011, the Company issued warrants pursuant to a consulting agreement to purchase 250,000 shares of the Company common of stock of which 100,000 shares have a purchase price per share of $0.15, 100,000 shares have a purchase price per share of $0.25, and 50,000 shares have a purchase price per share of $0.35. The warrants were valued at $14,925. On February 14, 2011, the Company also entered into a revolving credit and warrant purchase agreement (the “Credit and Warrant Agreement”) with MRL.The Credit and Warrant Agreement did not go into effect until it is ratified by the shareholders of MRL, on July 26, 2011. 12 Table of Contents Pursuant to the terms of the Credit and Warrant Agreement, MRL extended a $5,000,000 revolving facility (the “Loan Facility”) in advances of $500,000, each, from time to time.On July 26, 2011, the Company borrowed $3.0 million on the Loan Facility.In consideration of the Loan Facility, the Company issued MRL a 5-year warrant to subscribe for 50,000,000 common shares at an exercise price of $0.10 per share (the “Warrant”).The warrants were valued at $3,025,148 on July 26, 2011 and expire on July 26, 2016.The valuation of these warrants was determined using the multi-nomial lattice model using an exercise period of 5 years, risk free rate of 1.51%, volatility of 163%, and an exercise price of the warrant is $0.1 per share. All sales were issued as exempted transactions under Section 4(2) of the Securities Act of 1933. They are subject to Rule 144 of the Securities Act of 1933. The recipient(s) of our securities took them for investment purposes without a view to distribution.Furthermore, they had access to information concerning our Company and our business prospects; there was no general solicitation or advertising for the purchase of our securities; and the securities are restricted pursuant to Rule 144. Private Placement of Debenture and Shares On August 13, 2012, Eco entered into a Securities Purchase Agreement (the "Purchase Agreement") wherein the Company agreed to privately issue and sell (the "Offering") and the purchaser identified on the signature page to the Purchase Agreement (the "Purchaser") agreed to purchase (i) $1 million, in the aggregate, of Original Issue Discount Senior Secured Convertible Debentures due on November 13 ,2012 (the "Debentures") and (ii) an aggregate of 3,500,000 shares (the "Shares") of the Company's common stock, par value $0.001 per share (the "Common Stock"). The Company sold to the Purchaser the Debenture having a principal amount of $1,080,000. At any time after the Original Issue Date until the Debenture is no longer outstanding, the Debenture shall be convertible, in whole or in part, into shares of Common Stock at the option of holder, subject to certain conversion limitations set forth in the Debenture, at a conversion price equal to the lesser of (i) $0.08, subject to adjustment thereunder, and (ii) 80% of the average of the lowest 3 closing prices during the 3 trading days immediately prior to any such date of conversion. Upon any Event of Default, the outstanding principal amount of the Debenture, plus liquidated damages, interest and other amounts owing in respect thereof through the date of acceleration, shall become, at holder's election, immediately due and payable in cash. Commencing after the occurrence of any Event of Default, the interest rate on the Debenture shall accrue at an interest rate equal to the lesser of 18% per annum or the maximum rate permitted under applicable law. To secure the Company's obligations under the Debenture, the Company granted a security interest in substantially all of its property to secure the prompt payment, performance and discharge in full of all of the Company's obligations under the Debenture in accordance with that certain security agreement between the Company and the Purchaser, dated as of August 13, 2012 (the "Security Agreement"). Furthermore, the Company's subsidiaries entered into a subsidiary guarantee, dated as of August 13, 2012 (the "Subsidiary Guarantee"), to guarantee the prompt and complete payment and performance when due of all of the obligations pursuant to the Debenture and transaction documents. Management's Discussion and Analysis of Financial Condition andResults of Operations – Forward-Looking Statements Certain statements concerning our plans and intentions included herein may constitute forward-looking statements. There are a number of factors that may affect our future results, including, but not limited to, (a) our ability to obtain additional funding for operations, (b) the continued availability of management to develop the business plan and (c) successful development and market acceptance of our products. This annual report may contain both historical facts and forward-looking statements. Any forward-looking statements involve risks and uncertainties, including, but not limited to, those mentioned above. Moreover, future revenue and margin trends cannot be reliably predicted. 13 Table of Contents Financial Condition and Results of Operations Results of Operations for the Year end June 30, 2012 as Compared to the Year ended June 30, 2011 During fiscal year 2011, we adopted our wood coating chemistry process Eco Red Shield. This change caused the company to expand into many areas such as research & development, revamp and adaptation of our production equipment, creation of product branding and marketing, increased sales efforts and significant efforts put forth towards building code acceptance of the newly created product. During this period of time the Company sold the value added product with minimal margins in order to promote the acceptance of the product and creation of the product category within the industry. The company created the subsidiary named EBuild & Truss as a vehicle to market acceptance. This division is responsible to provide turn-key framing and fabrication of truss services to the homebuilding market. The Company has been successful obtaining significant contracts with several national homebuilders. Albeit these contracts provided the company with significant gross revenues the margins in which the contracts were obtained is minimal. The contracts obtain with minimal margins provided the market with the perception of Eco Red Shield product acceptance. This is a very key factor in the creation of the full framing package protection that Eco Red Shield coatings offer the homebuilding market. Once a homebuilder chooses to utilize our value added protection we found it very difficult for the homebuilder to switch back to raw lumber. This is evident from the fact we have completed several phases of master planned communities continually raising the price with EBuild & Truss continually being awarded each subsequent release. The Company has determined that enough structures have been erected to prove product acceptance. All future contracts contemplated by EBuild & Truss will be bid with sufficient margins to support the operations and return a reasonable net margin customary with market competition. Subsequently year over year the company has tried to continually increase margins as product demand increased. On July 2, 2012 the Company has been successful obtaining a building code approval, ESR-3255, for specific use of the Eco Red Shield technology for wood ingesting organisms including Formosan termites and wood-rot Decay. This milestone has created a competitive landscape for Eco Red Shield vs. industry standard practice for use of pressure treated lumber therefore allowing the Company the ability to significantly raise the selling price and increase margins as a competitive product to an established industry. Additionally the Company is in negotiations with one of the largest retailers of lumber for sale and distribution through their vast network. This paradigm shift in our core technology of our company resulted in significant impact on our gross profit projections as discussed below. Future sales of Eco Red Shield should start to command a premium price in the market place coupled with operational efficiencies providing a positive impact on the future earnings potential. Revenues and Cost of Sales - For the year ended June 30, 2012 we had total revenues of $3,723,374 from product and equipment sales, as compared to $1,338,962 in revenues from product sales for the previous yearOur cost of sales for the year ended June 30, 2012 was $4,104,860 and $1,588,430, respectively. Our gross loss (cost of sales in excess of sales) for the year ended June 30, 2012 of $381,486 was caused by writing off all of the obsolete and slow moving inventories which have accumulated for periods of time. Operating Expenses - For the year ended June 30, 2012, our total operating expenses were $9,208,860 as compared to $3,757,545 for the year ended June 30, 2011. Included in our operating expenses for the year ended June 30, 2012 was compensation costs of $4,471,865 of which $744,033 was accrued and not paid.Moreover, $1,687,000 of the $4,471,865 compensation cost was related to 24,100,000 shares of our common stock issued to the Company’s employees, officers and consultants during the year.Other significant operating costs we incurred during the year ended June 30, 2012 included research and development of $221,187, marketing of $119,724, rent of $647,775, other general and administrative costs of $1,388,864 and professional fees of $2,105,651 which included stock based compensation of $1,473,009. The $1,473,009 was the value assigned to the issuance of 14,496,397 shares of our common stock to the attorney for legal services. Our operating expenses for the year ended June 30, 2011 of $3,757,545 included consulting expense of $356,034, legal and professional fees of $863,390, rent of $353,585, compensation of $1,189,775, marketing of $212,608, research and development of $113,733 and other general and administrative expenses of $668,420.Consulting expense of $356,034, which included $142,000 in stock based compensation, which was the value assigned to 1,716,010, shares of our common stock issued to third party consultants during the year. Other Income (Expenses) - For the year ended June 30, 2012 we had other expenses that included a ($420,002) loss on the modification of debt, and interest expense of ($1,181,282). This is compared to the year ended June 30, 2011, in which our other income (expenses) included $333 interest income, gain of $310,900 from settlement of debt, loss of $(421,600) from modification of debt, change in the fair value of our derivative liabilities of 121,590 , and interest expense of $1,990,230.The interest expense for the year ended June 30, 2012 included $940,662 amortization of loan fees related to the Company issued 50,000,000 warrants in exchange for the payment of the $ 3.0 million prepaid loan fees in connection with the MRL $5 million line of credit. 14 Table of Contents Liquidity and Capital Resources On June 30, 2012, we had $111,251 in cash on hand.During the year ended June 30, 2012, net cash used in our operating activities amounted to $4,355,322 . Net cash used during the same period for our investing activities totaled $462,926. During the same year, we received proceeds resulting in net cash from financing activities of $4,847,851 of which $5,000,000 was received through drawdown on the revolving facility (the “Loan Facility”); $1,0232,000 was received through the issuance of common stock and $1,041,649 was used to reduce debt owed to related parties. During the year ended June 30, 2011, net cash used in our operating activities was amounted to $4,793,258. Net cash used during the same period for our investing activities totaled $266,725. During the same year, we received proceeds resulting in net cash from financing activities of $4,756,097 of which $5,000,000 was received through the issuance of 81,000,000 shares of our common stock, $200,000 was received through loans from unrelated third parties and $1,596,118 was received through loans from related partiesOf the $6,796,118 received during the year, $704,772 was used to reduce our debt obligations to third parties, $1,335,239 was used to reduce debt owed to related parties, and $10 was used to acquire 27,037,500 warrants from a related parties which were subsequently cancelled. On July 11, 2012, the Company receivedone hundred million ($100,000,000.00) dollar standby letter of credit assigned from InsurFinancial Holdings Plc issued by Bank of China to support the major expansion in the Company's core business.This facility credit support will last for four years and will not expire until December 4th, 2016. It supports us in negotiations with others that in the event we are unable to meet liabilities to creditors that are due and can't be paid, then we can seek to draw down on the credit support (subject to conditions and limitations). Additionally, the agreement grants an option that allows InsurFinancial Holdings, Plc to convert their fee into an equity investment of up to five million ($5,000.000.00) dollars each year for the next four years. The option calls for the share price of the additional equity investment to be calculated at 120% of the three month trailing average of ECOB's stock. The Company now has the availability of credit which should enhance credit support for the future liabilities incurred in the rapid expansion of the demand for its products. At the time the Company executed the agreement with InsurFinancial and accepted the assignment of the SBLC the Company was in negotiation with MRL to surrender all rights and interest in the Company.Verbal agreements had been reached with the management of MRL to achieve these set forth goals.These discussions included full payment of the original investment back to MRL of ten million dollars and five hundred thousand in interest payable over a 24 month period and to be secured by the hundred million SBLC.InsurFinancial was notified of the verbal agreement and had accepted the Company’s current negotiation as acceptable to move forth.These communications with MRL allowed management to be comfortable to move forth with the assignment of the SBLC. Subsequently MRL was not able to verify and accept the SBLC as a guarantee towards settlement. During the year ended June 30, 2011, the Company entered into an investment agreement and a revolving credit and warrant purchase agreement with Manhattan Resources Limited, a Singapore Corporation (“MRL”) and Dato’ Low Tuck Kwong (“LTK”), a controlling shareholder of MRL. Under investment agreement, the Company received $5,000,000 in exchange for issuing 81,000,000 shares of its common stock. Subsequently, upon the effective date of the revolving credit and warrant purchase agreement the Company has the ability to borrow up to an additional $5,000,000.Besides the $3,000,000 was borrowed in July, 2011 the remaining $2,000,000 was borrowed between October and November 2011. With the infusion of the initial $5,000,000 under the investment agreement and up to an additional $5,000,000 under the revolving credit and warrant purchase agreement, management believes it the funding provides sufficient capital to continue operating the Company and allow it to become profitable, however; no assurances can be made that current or anticipated future sources of funds will enable the Company to finance future periods’ operations. As of October 12, 2012 the Company had cash on hand of $72,799 and $5,000,000 of capital available to them under the MRL line of credit, of which the entire $5,000,000 was borrowed during October and December, 2011 and the Company has stopped paying interests recently due to the Company position, contradicted by MRL, that termination of agreement applies and that MRL is no longer the major investor of the Company.Since the Company had borrowed the entire $5,000,000 line of credit during the three months ended December 31, 2011, which made no available credit under this agreement at this period. Critical Accounting Policies Long-Lived Assets The Company accounts for its long-lived assets in accordance with ASC Topic 360-10-05, “Accounting for the Impairment or Disposal of Long-Lived Assets.” ASC Topic 360-10-05 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value or disposable value. 15 Table of Contents Issuances Involving Non-cash Consideration All issuances of the Company’s stock for non-cash consideration have been assigned a dollar amount equaling the market value of the shares issued on the date the shares were issued for such services. Stock-Based Compensation The Company accounts for stock-based compensation under ACS Topic 505-50 “Equity-Based Payments to Non-Employees”. This standard defines a fair value based method of accounting for stock-based compensation. In accordance with ACS Topic 505-50, the cost of stock-based compensation is measured at the grant date based on the value of the award and is recognized over the vesting period. The value of the stock-based award is determined using the Black-Scholes option-pricing model, whereby compensation cost is the excess of the fair value of the award as determined by the pricing model at the grant date or other measurement date over the amount that must be paid to acquire the stock. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period.Options are granted at a price not less than the fair market value of the stock on the date of grant. Generally, options vest over periods not exceeding four years and are exercisable for up to ten years from the grant date. Convertible Debentures If the conversions feature of conventional convertible debt provides for a rate of conversion that is below market value, this feature is characterized as a beneficial conversion feature (“BCF”). A BCF is recorded by the Company as a debt discount pursuant to ASC Topic 470-20 “Debt with Conversion and Other Options.” In those circumstances, the convertible debt is recorded net of the discount related to the BCF and the Company amortizes the discount to interest expense over the life of the debt using the effective interest method. If a BCF is convertible into a variable number of shares it is accounted for as a derivative liability. Derivative Financial Instruments Derivative financial instruments, as defined in ASC 815, “Accounting for Derivative Financial Instruments and Hedging Activities”, consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement. Derivative financial instruments may be free-standing or embedded in other financial instruments. Further, derivative financial instruments are initially, and subsequently, measured at fair value and recorded as liabilities or, in rare instances, assets. Revenue Recognition and Concentration Risk The Company recognizes revenue from product sales at the time product is shipped and title passes to the customer. Revenues earned on non-refundable licensing fees are recognized when the licensing fees are received. Warranty Costs The Company provides a ten-year warranty on its products. The Company accrues for the estimated warranty costs at the time when revenue is recognized. The warranty accruals are regularly monitored by management based upon historical experience and any specifically identified failures. While the Company engages in extensive product quality assessment, actual product failure rates, material usage or service delivery. Going Concern The Company's financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America and have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. To date the Company has generated minimal operating revenues, losses from operations, significant cash used in operating activities, and is dependent upon its ability to obtain future financing and successful operations. Our continuation as a going concern is dependent upon obtaining the additional working capital necessary to sustain our operations. Our future is dependent upon our ability to obtain financing and upon future profitable operations. The Company estimates the current burn rate of approximately two hundred thousand dollars a month is required to continue to operate. Either through profit on sales or via management seeking additional financing through the sale of its common stock and or through private placements the minimum burn rate must be met in order to relive the threat of the company’s ability to continue as a going concern There is no assurance that our current operations will be profitable or we will raise sufficient funds to continue operating. The Company continues to trim overhead expenses to meet revenues. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements or financing activities with special purpose entities. 16 Table of Contents ECO Building Products, Inc. Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firms 18 - 19 Consolidated Financial Statements: Consolidated Balance Sheets as of June 30, 2012 and 2011 20 Consolidated Statements of Operations for the years ended June 30, 2012 and 2011 21 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) through June 30, 2012 22 Consolidated Statements of Cash Flows for the years ended June 30, 2012 and 2011 23- 25 Notes to Consolidated Financial Statements 26 - 54 17 Table of Contents REPORT OF INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Eco Building Products, Inc. (formerly EcoBlu Products, Inc.) and subsidiaries We have audited the accompanying consolidated balance sheet of Eco Building Products, Inc. and subsidiaries (collectively the “Company”) as of June 30, 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended. The consolidated financial statements of the Company as of June 30, 2011 were audited by other auditors whose report dated September 28, 2011, expressed an unqualified opinion on those consolidated financial statements.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. As discussed in Note 15 to the financial statements, the Company has restated the consolidated financial statements for the year ended June 30, 2012 due to the change in the fair value of the stock issuance at the grant date and cancelation of 75% of the common stocks granted to the employees and offices on June 5, 2012.In addition, the Company has restated the debt discount on convertible notes issued in June 2012 by $2,603. Also the Company changed the description of subsequent events in connection with MRL activities and certain reclassification of balance sheet and statement of operation items to be consistent with generally accepted accounting principles. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Eco Building Products, Inc. and subsidiaries as of June 30, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note1 of the consolidated financial statements, the Company has generated minimal operating revenues, losses from operations, significant cash used in operating activities and its viability is dependent upon its ability to obtain future financing and successful operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with respect to these matters are also discussed in Note 1.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sam Kan & Company Alameda, California July 22 , 2013 18 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Eco Building Products, Inc. (formerly EcoBlu Products, Inc.) and subsidiaries We have audited the accompanying consolidated balance sheet of Eco Building Products, Inc. and subsidiaries (collectively the “Company”) as of June 30, 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Eco Building Products, Inc. and subsidiaries as of June 30, 2011, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 of the consolidated financial statements, the Company has generated minimal operating revenues, losses from operations, significant cash used in operating activities and its viability is dependent upon its ability to obtain future financing and successful operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with respect to these matters are also discussed in Note 2.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ dbbmckennon dbbmckennon Newport Beach, California September 28, 2011 19 Table of Contents ECO BUILDING PRODUCTS, INC. CONSOLIDATED BALANCE SHEETS RESTATED June 30 June 30 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $18,727 and $0 at June 30, 2012 and June 30, 2011 Inventories Prepaid loan facility fee - related party, current portion Prepaid expenses Deposits Other current assets - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Accounts receivable - long-term portion - Intangible assets - Prepaid loan facility fee - related party - Equipment deposits - related party - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Advances from related party - Other payables and accrued expenses Deferred revenue Current maturities of notes payable - Line of credit payable - related party Loans payable - related party Loans payable - other Total current liabilities LONG TERM LIABILITIES Line of credit payable - related party - Notes payable, less current maturities - Total long term liabilities - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 500,000,000 shares authorized, 240,261,669 shares issued and outstanding at June 30, 2012 and 178,286,100 shares issued and outstanding at June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements 20 Table of Contents ECO BUILDING PRODUCTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS RESTATED Year ended June 30 REVENUE Product sale, net $ $ TOTAL REVENUE COST OF SALES GROSS LOSS ) ) OPERATING EXPENSES Research and development Marketing Goodwill/Donation - Compensation and related expenses Rent - facilities Professional fees Consulting Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income - Interest expense ) ) Gain (loss) on settlement of debt - Other (Expense) ) - Other Income - Loss on modification of debt ) ) Change in fair value of derivative liability - Total other income (expense) ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of consolidated financial statements. 21 Table of Contents ECO BUILDING PRODUCTS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) - RESTATED PERIOD OF JULY 1, 2, 2012 Additional Common Common Stock Paid-in Stock Accumulated Shares Amount Capital Receivable Deficit Totals BALANCE, July 1, 2010 $ $ ) $ ) $ ) Issuance of common stock for cash - - Issuance of common stock for settlement of debt - - Issuance of common stock for professional services - - Issuance of common stocks for consulting services - - Stock based compensation from option grants - Compensation recognized on warrant grant - Repricing of warrant grant - Reclassification of derivative liability - Discount amortization on related party convertible debt - - ) - - ) Cancelation of subscription receivable - - ) - - Net loss - ) ) BALANCE, June 30, 2011 - ) Issuance of common stock for cash 873,000 - - 889,500 Incremental charges on stock compensation expense between the fair value of the shares at the issuance date and the cash proceeds received from investors - - 142,500 - - 142,500 Issuance of common stock for settlement of debt - - Issuance of common stock for legal services - - Issuance of warrants for prepaid loan fee - Issuance of common stock for officers 15,500,000 15,500 1,069,500 - - Issurance of common stock for employees 1,400,000 1,400 96,600 - - Issurance of common stock for consultants - - Compensation recognized on options grant - Net loss - ) ) BALANCE, June 30, 2012 $ $ $
